Exhibit 3.1 BY-LAWS OF SIGMA DESIGNS, INC. (As amended and restated effective August 7, 2012) TABLE OF CONTENTS Page Article I CORPORATE OFFICES 1 Section 1.1 Principal Office 1 Section 1.2 Other Offices 1 Article II MEETINGS OF SHAREHOLDERS 1 Section 2.1 Place of Meeting 1 Section 2.2 Annual Meeting 1 Section 2.3 Special Meeting 1 Section 2.4 Notice of Shareholders’ Meetings 2 Section 2.5 Manner of Giving Notice; Affidavit of Notice 2 Section 2.6 Quorum 3 Section 2.7 Adjourned Meeting; Notice 3 Section 2.8 Voting 4 Section 2.9 Validation of Meetings Waiver of Notice Consent 4 Section 2.10 Shareholder Action by Written Consent Without a Meeting 5 Section 2.11 Record Date for Shareholder Notice; Voting; Giving Consents 6 Section 2.12 Proxies 6 Section 2.13 Inspectors of Election 7 Section 2.14 Notice of Nominations and Other Business 7 Article III DIRECTORS 8 Section 3.1 Powers 8 Section 3.2 Number of Directors 8 Section 3.3 Election and Term of Office of Directors 9 Section 3.4 Resignation and Vacancies 9 Section 3.5 Place of Meetings; Meetings by Telephone 9 Section 3.6 Regular Meetings 10 Section 3.7 Special Meetings; Notice 10 Section 3.8 Quorum 10 Section 3.9 Waiver of Notice 11 Section 3.10 Adjournment 11 Section 3.11 Notice of Adjournment 11 Section 3.12 Board Action by Written Consent Without a Meeting 11 Section 3.13 Fees and Compensation of Directors 11 Section 3.14 Approval of Loans to Officers 11 Article IV COMMITTEES 12 Section 4.1 Committees of Directors 12 Section 4.2 Meetings and Action of Committees 12 Article V OFFICERS 13 Section 5.1 Officers 13 Section 5.2 Election of Officers 13 i Section 5.3 Subordinate Officers 13 Section 5.4 Removal and Resignation of Officers 13 Section 5.5 Vacancies in Offices 14 Section 5.6 Chairman of the Board 14 Section 5.7 President 14 Section 5.8 Vice Presidents 14 Section 5.9 Secretary 15 Section 5.10 Chief Financial Officer 15 Section 5.11 Administrative Officers 15 Article VI INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND OTHER AGENTS 16 Section 6.1 Indemnification of Directors and Officers 16 Section 6.2 Indemnification of Others 16 Section 6.3 Payment of Expenses in Advance 16 Section 6.4 Indemnity Not Exclusive 17 Section 6.5 Indemnification Agreements 17 Section 6.6 Amendment 17 Section 6.7 Savings Clause 17 Article VII RECORDS AND REPORTS 17 Section 7.1 Maintenance and Inspection of Share Register 17 Section 7.2 Maintenance and Inspection of Bylaws 18 Section 7.3 Maintenance and Inspection of Other Corporate Records 18 Section 7.4 Inspection By Directors 19 Section 7.5 Annual Report to Shareholders; Waiver 19 Section 7.6 Financial Statements 19 Section 7.7 Representation of Shares of Other Corporations 20 Article VIII GENERAL MATTERS 20 Section 8.1 Record Date for Purposes Other Than Notice and Voting 20 Section 8.2 Checks; Drafts; Evidences of Indebtedness 20 Section 8.3 Corporate Contracts and Instruments: How Executed 20 Section 8.4 Certificates for Shares 21 Section 8.5 Lost Certificates 21 Section 8.6 Construction; Definitions 21 Article IX AMENDMENTS 22 Section 9.1 Amendment By Shareholders 22 Section 9.2 Amendment By Directors 22 ii BY-LAWS OF SIGMA DESIGNS, INC. ARTICLE I CORPORATE OFFICES Section 1.1 Principal Office. The board of directors shall fix the location of the principal executive office of the corporation at any place within or outside the State of California.If the principal executive office is located outside such state and the corporation has one or more business offices in such state, then the board of directors shall fix and designate a principal business office in the State of California. Section 1.2 Other Offices. The board of directors may at any time establish branch or subordinate offices at any place or places where the corporation is qualified to do business. ARTICLE II MEETINGS OF SHAREHOLDERS Section 2.1 Place of Meeting. Meetings of shareholders shall be held at any place within or outside the State of California designated by the board of directors.In the absence of any such designation, shareholders meetings shall be held at the principal executive office of the corporation. Section 2.2 Annual Meeting. The annual meeting of shareholders shall be held each year on a date and at a time designated by the board of directors.In the absence of such designation. the annual meeting of shareholders shall be held on the third Thursday of April in each year at 4:00 p.m.However, if such day falls on a legal holiday, then the meeting shall be held at the same time and place on the next succeeding fill business day.At the meeting, directors shall be elected, and any other proper business may be transacted. 1 Section 2.3 Special Meeting. A special meeting of the shareholders may be called at any time by the board of directors, or by the chairman of the board, or by the president, or by one or more shareholders holding shares in the aggregate entitled to cast not less than ten percent (10%) of the votes at that meeting. If a special meeting is called by any person or persons other than the board of directors or the president or the chairman of the board, then the request shall be in writing, specifying the time of such meeting and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by telegraphic or other facsimile transmission to the chairman of the board, the president, any vice president or the secretary of the corporation.The officer receiving the request shall cause notice to be promptly given to the shareholders entitled to vote, in accordance with the provisions of Sections 2.4 and 2.5 of these by-laws, that a meeting will be held at the time requested by the person or persons calling the meeting, so long as that time is not less than thirty-five (35) nor more than sixty (60) days after the receipt of the request.If the notice is not given within twenty (20) days after receipt of the request, then the person or persons requesting the meeting may give the notice.Nothing contained in this paragraph of this Section 2.3 shall be construed as limiting, fixing or affecting the time when a meeting of shareholders called by action of the board of directors may be held. Section 2.4 Notice of Shareholders’ Meetings. All notices of meetings of shareholders shall be sent or otherwise given in accordance with Section2.5 of these by-laws not less than ten(10) (or, if sent by third-class mail pursuant to Section2.5 of these by-laws, thirty (30)) nor more than sixty (60) days before the date of the meeting.The notice shall specify the place, date, and hour of the meeting and (i)in the case of a special meeting, the general nature of the business to be transacted (no business other than that specified in the notice may be transacted) or (ii)in the case of the annual meeting, those matters which the board of directors, at the time of giving the notice, intends to present for action by the shareholders (but subject to the provisions of the next paragraph of this Section2.4 any proper matter may be presented at the meeting for such action).The notice of any meeting at which directors are to be elected shall include the name of any nominee or nominees who, at the time of the notice, the board intends to present for election. If action is proposed to be taken at any meeting for approval of (i)a contract or transaction in which a director has a direct or indirect financial interest, pursuant to Section 310 of the Corporations Code of California (the “Code”), (ii)an amendment of the articles of incorporation, pursuant to Section 902 of the Code, (iii)a reorganization of the corporation, pursuant to Section 1201 of the Code, (iv)a voluntary dissolution of the corporation, pursuant to Section 1900 of the Code, or (v)a distribution in dissolution other than in accordance with the rights of outstanding preferred shares, pursuant to Section2007 of the Code, then the notice shall also state the general nature of that proposal. 2 Section 2.5 Manner of Giving Notice; Affidavit of Notice. Written notice of any meeting of shareholders shall be given either (i)personally or (ii)by first-class mail or (iii)by third-class mail but only if the corporation has outstanding shares held of record by five hundred (500) or more persons (determined as provided in Section 605 of the Code) on the record date for the shareholders’ meeting, or (iv)by telegraphic or other written communication.Notices not personally delivered shall be sent charges prepaid and shall be addressed to the shareholder at the address of that shareholder appearing on the books of the corporation or given by the shareholder to the corporation for the purpose of notice.If no such address appears on the corporation’s books or is given, notice shall be deemed to have been given if sent to that shareholder by mail or telegraphic or other written communication to the corporation’s principal executive office, or if published at least once in a newspaper of general circulation in the county where that office is located.Notice shall be deemed to have been given at the time when delivered personally or deposited in the mail or sent by telegram or other means of written communication. If any notice addressed to a shareholder at the address of that shareholder appearing on the books of the corporation is returned to the corporation by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice to the shareholder at that address, then all figure notices or reports shall be deemed to have been duly given without further mailing if the same shall be available to the shareholder on written demand of the shareholder at the principal executive office of the corporation for a period of one (1) year from the date of the giving of the notice. An affidavit of the mailing or other means of giving any notice of any shareholders’ meeting, executed by the secretary, assistant secretary or any transfer agent of the corporation giving the notice, shall be prima fade evidence of the giving of such notice. Section 2.6 Quorum. The presence in person or by proxy of the holders of a majority of the shares entitled to vote thereat constitutes a quorum for the transaction of business at all meetings of shareholders.The shareholders present at a duly called or held meeting at which a quorum is present may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the shares required to constitute a quorum. Section 2.7 Adjourned Meeting; Notice. Any shareholders’ meeting, annual or special, whether or not a quorum is present, may be adjourned from time to time by the vote of the majority of the shares represented at that meeting, either in person or by proxy.In the absence of a quorum, no other business may be transacted at that meeting except as provided in Section2.6 of these by-laws. When any meeting of shareholders, either annual or special, is adjourned to another time or place, notice need not be given of the adjourned meeting if the time and place are announced at the meeting at which the adjournment is taken.However, if a new record date for the adjourned meeting is fixed or if the adjournment is for more than forty-five(45) days from the date set for the original meeting, then notice of the adjourned meeting shall be given.Notice of any such adjourned meeting shall be given to each shareholder of record entitled to vote at the adjourned meeting in accordance with the provisions of Sections2.4 and 2.5 of these by-laws.At any adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. 3 Section 2.8 Voting. The shareholders entitled to vote at any meeting of shareholders shall be determined in accordance with the provisions of Section2.11 of these by-laws, subject to the provisions of Sections 702 through 704 of the Code (relating to voting shares held by a fiduciary, in the name of a corporation or in joint ownership). The shareholders vote may be by voice vote or by ballot; provided, however, that any election for directors must be by ballot if demanded by any shareholder at the meeting and before the voting has begun. Except as provided in the last paragraph of this Section2.8, or as may be otherwise provided in the articles of incorporation, each outstanding share, regardless of class, shall be entitled to one vote on each matter submitted to a vote of the shareholders.Any shareholder entitled to vote on any matter may vote part of the shares in favor of the proposal and refrain from voting the remaining shares or, except when the matter is the election of directors, may vote them against the proposal; but, if the shareholder fails to specify the number of shares which the shareholder is voting affirmatively, it will be conclusively presumed that the shareholders approving vote is with respect to all shares which the shareholder is entitled to vote. lf a quorum is present, the affirmative vote of the majority of the shares represented and voting at a duly held meeting (which shares voting affirmatively also constitute at least a majority of the required quorum) shall be the act of the shareholders, unless the vote of a greater number or a vote by classes is required by the Code or by the articles of incorporation. At a shareholders meeting at which directors are to be elected, a shareholder shall be entitled to cumulate votes (i.e., cast for any candidate a number of votes greater than the number of votes which such shareholder normally is entitled to cast) if the candidates names have been placed in nomination prior to commencement of the voting and the shareholder has given notice prior to commencement of the voting of the shareholder’s intention to cumulate votes.If any shareholder has given such a notice, then every shareholder entitled to vote may cumulate votes for candidates in nomination either (i)by giving one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which that shareholder’s shares are normally entitled or (ii)by distributing the shareholders votes on the same principle among any or all of the candidates, as the shareholder thinks fit.The candidates receiving the highest number of affirmative votes, up to the number of directors to be elected, shall be elected; votes against any candidate and votes withheld shall have no legal effect. Section 2.9 Validation of Meetings Waiver of Notice Consent. The transactions of any meeting of shareholders, either annual or special, however called and noticed, and wherever held, shall be as valid as though had at a meeting duly held after regular call and notice, if a quorum be present either in person or by proxy, and if, either before or after the meeting, each person entitled to vote, who was not present in person or by proxy, signs a written waiver of notice or a consent to the holding of the meeting or an approval of the minutes thereof.The waiver of notice or consent or approval need not specify either the business to be transacted or the purpose of any annual or special meeting of shareholders, except that if action is taken or proposed to be taken for approval of any of those matters specified in the second paragraph of Section2.4 of these by-laws, the waiver of notice or consent or approval shall state the general nature of the proposal.All such waivers, consents, and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. 4 Attendance by a person at a meeting shall also constitute a waiver of notice of and presence at that meeting, except when the person objects at the beginning of the meeting to the transaction of any business because the meeting is not lawfully called or convened.Attendance at a meeting is not a waiver of any right to object to the consideration of matters required by the Code to be included in the notice of the meeting but not so included, if that objection is expressly made at the meeting. Section 2.10 Shareholder Action by Written Consent Without a Meeting. Any action which may be taken at any annual or special meeting of shareholders may be taken without a meeting and without prior notice, if a consent in writing, setting forth the action so taken, is signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take that action at a meeting at which all shares entitled to vote on that action were present and voted. In the case of election of directors, such a consent shall be effective only if signed by the holders of all outstanding shares entitled to vote for the election of directors.However, a director may be elected at any time to fill any vacancy on the board of directors, provided that it was not created by removal of a director and that it has not been filled by the directors, by the written consent of the holders of a majority of the outstanding shares entitled to vote for the election of directors. All such consents shall be maintained in the corporate records.Any shareholder giving a written consent, or the shareholder’s proxy holders, or a transferee of the shares, or a personal representative of the shareholder, or their respective proxy holders, may revoke the consent by a writing received by the secretary of the corporation before written consents of the number of shares required to authorize the proposed action have been filed with the secretary. If the consents of all shareholders entitled to vote have not been solicited in writing and if the unanimous written consent of all such shareholders has not been received, then the secretary shall give prompt notice of the corporate action approved by the shareholders without a meeting.Such notice shall be given to those shareholders entitled to vote who have not consented in writing and shall be given in the manner specified in Section of these by-laws.In the case of approval of (i)a contract or transaction in which a director has a direct or indirect financial interest, pursuant to Section 310 of the Code, (ii)indemnification of a corporate agent, pursuant to Section 317 of the Code, (iii)a reorganization of the corporation, pursuant to Section 1201 of the Code, and (iv)a distribution in dissolution other than in accordance with the rights of outstanding preferred shares, pursuant to Section 2007 of the Code, the notice shall be given at least ten (10) days before the consummation of any action authorized by that approval. 5 Section 2.11 Record Date for Shareholder Notice; Voting; Giving Consents. For purposes of determining the shareholders entitled to notice of any meeting or to vote thereat or entitled to give consent to corporate action without a meeting, the board of directors may fix, in advance, a record date, which shall not be more than sixty(60) days nor less than ten(10) days before the date of any such meeting nor more than sixty(60) days before any such action without a meeting, and in such event only shareholders of record on the date so fixed are entitled to notice and to vote or to give consents, as the case may be, notwithstanding any transfer of any shares on the books of the corporation after the record date, except as otherwise provided in the Code. If the board of directors does not so fix a record date: (a)the record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the business day next preceding the day on which notice is given or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held; and (b)the record date for determining shareholders entitled to give consent to corporate action in writing without a meeting, (i)when no prior action by the board has been taken, shall be the day on which the first written consent is given, or (ii)when prior action by the board has been taken, shall be at the close of business on the day on which the board adopts the resolution relating to that action, or the sixtieth (60th) day before the date of such other action, whichever is later. The record date for any other purpose shall be as provided in ArticleVIII of these by-laws. Section 2.12 Proxies. Every person entitled to vote for directors, or on any other matter, shall have the right to do so either in person or by one or more agents authorized by a written proxy signed by the person and filed with the secretary of the corporation.A proxy shall be deemed signed if the shareholder’s name is placed on the proxy (whether by manual signature, typewriting, telegraphic transmission or otherwise) by the shareholder or the shareholder’s attorney-in-fact.A validly executed proxy which does not state that it is irrevocable shall continue in hill force and effect unless (i)the person who executed the proxy revokes it prior to the time of voting by delivering a writing to the corporation stating that the proxy is revoked or by executing a subsequent proxy and presenting it to the meeting or by voting in person at the meeting, or (ii)written notice of the death or incapacity of the maker of that proxy is received by the corporation before the vote pursuant to that proxy is counted; provided, however, that no proxy shall be valid after the expiration of eleven(11) months from the date of the proxy, unless otherwise provided in the proxy.The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.The revocability of a proxy that states on its face that it is irrevocable shall be governed by the provisions of Sections 705(e) and 705(f) of the Code. 6 Section 2.13 Inspectors of Election. Before any meeting of shareholders, the board of directors may appoint an inspector or inspectors of election to act at the meeting or its adjournment.If no inspector of election is so appointed, then the chairman of the meeting may, and on the request of any shareholder or a shareholder’s proxy shall, appoint an inspector or inspectors of election to act at the meeting. The number of inspectors shall be either one (1) or three (3).If inspectors are appointed at a meeting pursuant to the request of one(1) or more shareholders or proxies, then the holders of a majority of shares or their proxies present at the meeting shall determine whether one(1) or three(3) inspectors are to be appointed.If any person appointed as inspector fails to appear or fails or refuses to act, then the chairman of the meeting may, and upon the request of any shareholder or a shareholder’s proxy shall, appoint a person to fill that vacancy. Such inspectors shall: (a)determine the number of shares outstanding and the voting power of each, the number of shares represented at the meeting, the existence of a quorum, and the authenticity, validity, and effect of proxies; (b)receive votes, ballots or consents; (c)hear and determine all challenges and questions in any way arising in connection with the right to vote; (d)count and tabulate all votes or consents; (e)determine when the polls shall close; (f)determine the result; and (g)do any other acts that may be proper to conduct the election or vote with fairness to all shareholders. Section 2.14 Notice of Nominations and Other Business. Nominations of persons for election to the Board of Directors of the corporation and the proposal of business to be considered by the shareholders may be made at any meeting of shareholders only (a)pursuant to the corporations notice of meeting, (b)by or at the direction of the Board of Directors or (c)by any shareholder of the corporation who was a shareholder of record at the time of giving of notice provided for in these by-laws, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this Section 2.14.For nominations or other business to be properly brought before a shareholders meeting by a shareholder pursuant to clause(c) of the preceding sentence, the shareholder must have given timely notice thereof in writing to the Secretary of the corporation and such other business must otherwise be a proper matter for shareholder action.To be timely, a shareholder’s notice shall be delivered to the Secretary at the principal executive offices of the corporation not later than the close of business on the 90th day nor earlier than the close of business on the 120th day prior to the meeting; provided, however, that in the event that no annual meeting was held in the previous year or the date of the annual meeting has been changed by more than thirty days from the one year anniversary of the date of the previous year’s meeting, notice by the shareholder to be timely must be so received not later than the close of business on the later of 120 days in advance of such meeting or 10 calendar days following the date on which public announcement of the date of the meeting is first made.Such shareholder’s notice shall set forth (a) as to each person whom the shareholder proposes to nominate for election or reelection as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (or any successor thereto) and Rule 14a-11 thereunder (or any successor thereto) (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b)as to any other business that the shareholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest in such business of such shareholder and the beneficial owner, if any, on whose behalf the proposal is made; and (c)as to the shareholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (i)the name and address of such shareholder, as they appear on the corporation’s books, and of such beneficial owner, and (ii)the class and number of shares of the corporation which are owned beneficially and of record by such shareholder and such beneficial owner.Notwithstanding any provision herein to the contrary, no business shall be conducted at a shareholders meeting except in accordance with the procedures set forth in this Section 2.14. 7 ARTICLE III DIRECTORS Section 3.1 Powers. Subject to the provisions of the Code and any limitations in the articles of incorporation and these by-laws relating to action required to be approved by the shareholders or by the outstanding shares, the business and affairs of the corporation shall be managed and all corporate powers shall be exercised by or under the direction of the board of directors. Section 3.2 Number of Directors. The number of directors of the corporation shall be not less than four(4) nor more than seven(7).The exact number of directors shall be five (5) until changed, within the limits specified above, by a by-law amending this Section3.2, duly adopted by the board of directors or by the shareholders.The indefinite number of directors may be changed, or a definite number may be fixed without provision for an indefinite number, by a duly adopted amendment to the articles of incorporation or by an amendment to this by-law duly adopted by the vote or written consent of holders of a majority of the outstanding shares entitled to vote; provided, however, that an amendment reducing the fixed number or the minimum number of directors to a number less than five(5) cannot be adopted if the votes cast against its adoption at a meeting, or the shares not consenting in the case of an action by written consent, are equal to more than sixteen and two-thirds percent (16-2/3%) of the outstanding shares entitled to vote thereon.No amendment may change the stated maximum number of authorized directors to a number greater than two (2) times the stated minimum number of directors minus one(1). 8 No reduction of the authorized number of directors shall have the effect of removing any director before that director’s term of office expires. Section 3.3 Election and Term of Office of Directors. Directors shall be elected at each annual meeting of shareholders to hold office until the next annual meeting.Each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified. Section 3.4 Resignation and Vacancies. Any director may resign effective on giving written notice to the chairman of the board, the president, the secretary or the board of directors, unless the notice specifies a later time for that resignation to become effective.If the resignation of a director is effective at a future time, the board of directors may elect a successor to take office when the resignation becomes effective. Vacancies in the board of directors may be filled by a majority of the remaining directors, even if less than a quorum, or by a sole remaining director; however, a vacancy created by the removal of a director by the vote or written consent of the shareholders or by court order may be filled only by the affirmative vote of a majority of the shares represented and voting at a duly held meeting at which a quorum is present (which shares voting affirmatively also constitute a majority of the required quorum), or by the unanimous written consent of all shares entitled to vote thereon.Each director so elected shall hold office until the next annual meeting of the shareholders and until a successor has been elected and qualified. A vacancy or vacancies in the board of directors shall be deemed to exist (i)in the event of the death, resignation or removal of any director, (ii)if the board of directors by resolution declares vacant the office of a director who has been declared of unsound mind by an order of court or convicted of a felony, (iii)if the authorized number of directors is increased, or (iv)if the shareholders fail, at any meeting of shareholders at which any director or directors are elected, to elect the number of directors to be elected at that meeting. The shareholders may elect a director or directors at any time to fill any vacancy or vacancies not filled by the directors, but any such election other than to fill a vacancy created by removal, if by written consent, shall require the consent of the holders of a majority of the outstanding shares entitled to vote thereon. 9 Section 3.5 Place of Meetings; Meetings by Telephone. Regular meetings of the board of directors may be held at any place within or outside the State of California that has been designated from time to time by resolution of the board. In the absence of such a designation, regular meetings shall be held at the principal executive office of the corporation.Special meetings of the board may be held at any place within or outside the State of California that has been designated in the notice of the meeting or, if not stated in the notice or if there is no notice, at the principal executive office of the corporation. Any meeting, regular or special, may be held by conference telephone or similar communication equipment, so long as all directors participating in the meeting can hear one another and all such directors shall be deemed to be present in person at the meeting. Section 3.6 Regular Meetings. Regular meetings of the board of directors may be held without notice if the times of such meetings are fixed by the board of directors. Section 3.7 Special Meetings; Notice. Special meetings of the board of directors for any purpose or purposes may be called at any time by the chairman of the board, the president, any vice president, the secretary or any two directors. Notice of the time and place of special meetings shall be delivered personally or by telephone to each director or sent by first-class mail or telegram, charges prepaid, addressed to each director at that director’s address as it is shown on the records of the corporation.If the notice is mailed, it shall be deposited in the United States mail at least four(4) days before the time of the holding of the meeting.If the notice is delivered personally or by telephone or telegram, it shall be delivered personally or by telephone or to the telegraph company at least forty-eight(48) hours before the time of the holding of the meeting.Any oral notice given personally or by telephone may be communicated either to the director or to a person at the office of the director who the person giving the notice has reason to believe will promptly communicate it to the director.The notice need not specify the purpose or the place of the meeting, if the meeting is to be held at the principal executive office of the corporation. Section 3.8 Quorum. A majority of the authorized number of directors shall constitute a quorum for the transaction of business, except to adjourn as provided in Section3.10 of these by-laws.Every act or decision done or made by a majority of the directors present at a duly held meeting at which a quorum is present shall be regarded as the act of the board of directors, subject to the provisions of Section310 of the Code (as to approval of contracts or transactions in which a director has a direct or indirect material financial interest), Section 311 of the Code (as to appointment of committees), Section317(e) of the Code (as to indemnification of directors), the articles of incorporation, and other applicable law. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for that meeting. 10 Section 3.9 Waiver of Notice. Notice of a meeting need not be given to any director (i)who signs a waiver of notice or a consent to holding the meeting or an approval of the minutes thereof, whether before or after the meeting, or (ii)who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to such directors.All such waivers, consents, and approvals shall be filed with the corporate records or made part of the minutes of the meeting.A waiver of notice need not specie the purpose of any regular or special meeting of the board of directors. Section 3.10 Adjournment. A majority of the directors present, whether or not constituting a quorum, may adjourn any meeting to another time and place. Section 3.11 Notice of Adjournment. Notice of the time and place of holding an adjourned meeting need not be given unless the meeting is adjourned for more than twenty-four(24) hours.If the meeting is adjourned for more than twenty-four(24) hours, then notice of the time and place of the adjourned meeting shall be given before the adjourned meeting takes place, in the manner specified in Section3.7 of these bylaws, to the directors who were not present at the time of the adjournment. Section 3.12 Board Action by Written Consent Without a Meeting. Any action required or permitted to be taken by the board of directors may be taken without a meeting, provided that all members of the board individually or collectively consent in writing to that action.Such action by written consent shall have the same force and effect as a unanimous vote of the board of directors.Such written consent and any counterparts thereof shall be filed with the minutes of the proceedings of the board. Section 3.13 Fees and Compensation of Directors. Directors and members of committees may receive such compensation, if any, for their services and such reimbursement of expenses as may be fixed or determined by resolution of the board of directors.This Section 3.13 shall not be construed to preclude any director from serving the corporation in any other capacity as an officer, agent, employee or otherwise and receiving compensation for those services. Section 3.14 Approval of Loans to Officers.1 The corporation may, upon the approval of the board of directors alone, make loans of money or property to, or guarantee the obligations of, any officer of the corporation or its parent or subsidiary, whether or not a director, or adopt an employee benefit plan or plans authorizing such loans or guaranties provided that (i)the board of directors determines that such a loan or guaranty or plan may reasonably be expected to benefit the corporation, (ii)the corporation has outstanding shares held of record by 100 or more persons (determined as provided in Section 605 of the Code) on the date of approval by the board of directors, and (iii)the approval of the board of directors is by a vote sufficient without counting the vote of any interested director or directors. 1 This section is effective only if it has been approved by the shareholders in accordance with Sections315(b) and 152 of the Code. 11 ARTICLE IV COMMITTEES Section 4.1 Committees of Directors. The board of directors may, by resolution adopted by a majority of the authorized number of directors, designate one (1) or more committees, each consisting of two or more directors, to serve at the pleasure of the board.The board may designate one(1) or more directors as alternate members of any committee, who may replace any absent member at any meeting of the committee.The appointment of members or alternate members of a committee requires the vote of a majority of the authorized number of directors.Any committee, to the extent provided in the resolution of the board, shall have all the authority of the board, except with respect to: (a)the approval of any action which, under the Code, also requires shareholders’ approval or approval of the outstanding shares; (b)the filling of vacancies on the board of directors or in any committee; (c)the fixing of compensation of the directors for serving on the board or any committee; (d)the amendment or repeal of these by-laws or the adoption of new by-laws; (e)the amendment or repeal of any resolution of the board of directors which b’ its express terms is not so amendable or repealable; (f)a distribution to the shareholders of the corporation, except at a rate or in a periodic amount or within a price range determined by the board of directors; or (g)the appointment of any other committees of the board of directors or the members of such committees. Section 4.2 Meetings and Action of Committees. Meetings and actions of committees shall be governed by, and held and taken in accordance with, the provisions of ArticleIII of these by-laws, Section3.5 (place of meetings), Section 3.6 (regular meetings), Section 3.7 (special meetings and notice), Section 3.8 (quorum), Section 3.9 (waiver of notice), Section 3.10 (adjournment), Section 3.11 (notice of adjournment), and Section 3.12 (action without meeting), with such changes in the context of those by-laws as are necessary to substitute the committee and its members for the board of directors and its members; provided, however, that the time of regular meetings of committees may be determined either by resolution of the board of directors or by resolution of the committee, that special meetings of committees may also be called by resolution of the board of directors, and that notice of special meetings of committees shall also be given to all alternate members, who shall have the right to attend all meetings of the committee.The board of directors may adopt rifles for the government of any committee not inconsistent with the provisions of these by-laws. 12 ARTICLE V OFFICERS Section 5.1 Officers. The corporate officers of the corporation shall be a president, a secretary, and a chief financial officer.The corporation may also have, at the discretion of the board of directors, a chairman of the board, one or more vice presidents, one or more assistant secretaries, one or more assistant treasurers, and such other corporate officers as may be appointed in accordance with the provisions of Section 5.3 of these by-laws.Any number of offices may be held by the same person. In addition to the corporate officers of the Company described above, there may also be such administrative officers of the corporation as may be designated and appointed from time to time by the president of the corporation in accordance with the provisions of Section 5.11 of these by-laws. Section 5.2 Election of Officers. The corporate officers of the corporation, except such corporate officers as may be appointed in accordance with the provisions of Section5.3 or Section5.5 of these by-laws, shall be chosen by the board of directors, and shall serve at the pleasure of the board, subject to the rights, if any, of a corporate officer under any contract of employment. Section 5.3 Subordinate Officers. The board of directors may appoint, or may empower the president to appoint, such other corporate officers as the business of the corporation may require, each of whom shall hold office for such period, have such authority, and perform such duties as are provided in these by-laws or as the board of directors may from time to time determine. The president may from time to time designate and appoint administrative officers of the corporation in accordance with the provisions of Section5.11 of these by-laws. Section 5.4 Removal and Resignation of Officers. Subject to the rights, if any, of a corporate officer under any contract of employment, any corporate officer may be removed, either with or without cause, by the board of directors at any regular or special meeting of the board or, except in case of a corporate officer chosen by the board of directors, by any corporate officer upon whom such power of removal may be conferred by the board of directors. 13 Any corporate officer may resign at any time by giving written notice to the corporation. Any resignation shall take effect at the date of the receipt of that notice or at any later time specified in that notice; and, unless otherwise specified in that notice, the acceptance of the resignation shall not be necessary to make it effective.Any resignation is without prejudice to the rights, if any, of the corporation under any contract to which the corporate officer is a party. Any administrative officer designated and appointed by the president may be removed, either with or without cause, at any time by the president.Any administrative officer may resign at any time by giving written notice to the president or to the secretary of the corporation. Section 5.5 Vacancies in Offices. A vacancy in any corporate office because of death, resignation, removal, disqualification or any other cause shall be filled in the manner prescribed in these by-laws for regular appointments to that office. Section 5.6 Chairman of the Board. The chairman of the board, if such a corporate officer be elected, shall, if present, preside at meetings of the board of directors and exercise and perform such other powers and duties as may from time to time be assigned to him by the board of directors or as may be prescribed by these bylaws.If there is no president, then the chairman of the board shall also be the chief executive officer of the corporation and shall have the powers and duties prescribed in Section5.7 of these by-laws. Section 5.7 President. Subject to such supervisory powers, if any, as may be given by the board of directors to the chairman of the board, if there be such a corporate officer, the president shall be the chief executive officer of the corporation and shall, subject to the control of the board of directors, have general supervision, direction, and control of the business and the officers of the corporation.He shall preside at all meetings of the shareholders and, in the absence or nonexistence of a chairman of the board, at all meetings of the board of directors.He shall have the general powers and duties of management usually vested in the office of president of a corporation, and shall have such other powers and duties as may be prescribed by the board of directors or these by-laws. Section 5.8 Vice Presidents. In the absence or disability of the president, the vice presidents, if any, in order of their rank as fixed by the board of directors or, if not ranked, a vice president designated by the board of directors, shall perform all the duties of the president and when so acting shall have all the powers of, and be subject to all the restrictions upon, the president.The vice presidents shall have such other powers and perform such other duties as from time to time may be prescribed for them respectively by the board of directors, these by-laws, the president or the chairman of the board. 14 Section 5.9 Secretary. The secretary shall keep or cause to be kept, at the principal executive office of the corporation or such other place as the board of directors may direct, a book of minutes of all meetings and actions of directors, committees of directors and shareholders.The minutes shall show the time and place of each meeting, whether regular or special (and, if special, how authorized and the notice given), the names of those present at directors meetings or committee meetings, the number of shares present or represented at shareholders meetings, and the proceedings thereof. The secretary shall keep, or cause to be kept, at the principal executive office of the corporation or at the office of the corporations transfer agent or registrar, as determined by resolution of the board of directors, a share register, or a duplicate share register, showing the names of all shareholders and their addresses, the number and classes of shares held by each, the number and date of certificates evidencing such shares, and the number and date of cancellation of every certificate surrendered for cancellation. The secretary shall give, or cause to be given, notice of all meetings of the shareholders and of the board of directors required to be given by law or by these by-laws.He shall keep the seal of the corporation, if one be adopted, in safe custody and shall have such other powers and perform such other duties as may be prescribed by the board of directors or by these by-laws. Section 5.10 Chief Financial Officer. The chief financial officer shall keep and maintain, or cause to be kept and maintained, adequate and correct books and records of accounts of the properties and business transactions of the corporation, including accounts of its assets, liabilities, receipts, disbursements, gains, losses, capital, retained earnings, and shares.The books of account shall at all reasonable times be open to inspection by any director. The chief financial officer shall deposit all money and other valuables in the name and to the credit of the corporation with such depositaries as may be designated by the board of directors.He shall disburse the minds of the corporation as may be ordered by the board of directors, shall render to the president and directors, whenever they request it, an account of all of his transactions as chief financial officer and of the financial condition of the corporation, and shall have such other powers and perform such other duties as may be prescribed by the board of directors or these by-laws. Section 5.11 Administrative Officers. In addition to the corporate officers of the corporation as provided in Section5.1 of these bylaws and such subordinate corporate officers as may be appointed in accordance with Section5.3 of these by-laws, there may also be such administrative officers of the corporation as may be designated and appointed from time to time by the president of the corporation. Administrative officers shall perform such duties as from time to time may be determined by the president or the board of directors in order to assist the corporate officers in the furtherance of their duties.In the performance of such duties, however, such administrative officers shall have limited authority to act on behalf of the corporation as the board of directors shall establish, including but not limited to limitations on the dollar amount and on the scope of agreements or commitments that may be made by such administrative officers on behalf of the corporation, which limitations may not be exceeded by such individuals or altered by the president without further approval by the board of directors. 15 ARTICLE VI INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND OTHER AGENTS Section 6.1 Indemnification of Directors and Officers. The corporation shall, to the maximum extent and in the manner permitted by the Code, indemnify each of its directors and officers against expenses (as defined in Section 317(a) of the Code), judgments, fines, settlements, and other amounts actually and reasonably incurred in connection with any proceeding (as defined in Section 317(a) of the Code), arising by reason of the fact that such person is or was an agent of the corporation.For purposes of this ArticleVI, a director or officer of the corporation includes any person (i)who is or was a director or officer of the corporation, (ii)who is or was serving at the request of the corporation as a director or officer of another corporation, partnership, joint venture, trust or other enterprise, or (iii)who was a director or officer of a corporation which was a predecessor corporation of the corporation or of another enterprise at the request of such predecessor corporation. Section 6.2 Indemnification of Others. The corporation shall have the power, to the extent and in the manner permitted by the Code, to indemnify each of its employees and agents (other than directors and officers) against expenses (as defined in Section 317(a) of the Code), judgments, fines, settlements, and other amounts actually and reasonably incurred in connection with any proceeding (as defined in Section 317(a) of the Code), arising by reason of the fact that such person is or was an agent of the corporation.For purposes of this Article VI, an “employee” or “agent” of the corporation (other than a director or officer) includes any person (i)who is or was an employee or agent of the corporation, (ii)who is or was serving at the request of the corporation as an employee or agent of another corporation, partnership, joint venture, trust or other enterprise, or (iii)who was an employee or agent of a corporation which was a predecessor corporation of the corporation or of another enterprise at the request of such predecessor corporation. Section 6.3 Payment of Expenses in Advance. Expenses incurred in defending any civil or criminal action or proceeding for which indemnification is permitted pursuant to Sections6.1 or 6.2 hereof, shall be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of the indemnified party to repay such amount if it shall ultimately be determined that the indemnified party is not entitled to be indemnified as authorized in this ArticleVI. 16 Section 6.4 Indemnity Not Exclusive. The indemnification provided by this ArticleVI shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under any by-law, agreement, vote of shareholders or disinterested directors or otherwise, both as to action in an official capacity and as to action in another capacity while holding such office, to the extent that such additional rights to indemnification are authorized in the Articles of Incorporation. Section 6.5 Indemnification Agreements. The corporation is authorized to enter into indemnification agreements consistent with the provisions of this ArticleVI and to the full extent permitted by the Code with its directors, officers, employees and other agents. Section 6.6 Amendment. The corporation shall not retroactively repeal or amend this ArticleVI or any provision hereof, or any other provisions of these by-laws relating to indemnification, in a way which adversely affects any right or protection under this ArticleVI existing at the time of such repeal or amendment. Section 6.7 Savings Clause. If this ArticleVI or any portion thereof shall be invalidated on any ground by any court of competent jurisdiction, then the corporation shall nevertheless indemnify each director and officer against expenses (including attorney’s fees), judgments, fines and amounts paid in settlement with respect to any action, proceeding or investigation, whether civil, criminal or administrative, and whether internal or external, including a grand jury proceeding and an action or proceeding brought by or in the right of the corporation, to the full extent permitted by any applicable portion of this ArticleVI that shall not have been invalidated, or by any other applicable law. ARTICLE VII RECORDS AND REPORTS Section 7.1 Maintenance and Inspection of Share Register. The corporation shall keep either at its principal executive office or at the office of its transfer agent or registrar (if either be appointed), as determined by resolution of the board of directors, a record of its shareholders listing the names and addresses of all shareholders and the number and class of shares held by each shareholder. 17 A shareholder or shareholders of the corporation who holds at least five percent (5%) in the aggregate of the outstanding voting shares of the corporation or who holds at least one percent (1%) of such voting shares and has filed a Schedule14B with the Securities and Exchange Commission relating to the election of directors, may (i)inspect and copy the records of shareholders’ names, addresses, and shareholdings during usual business hours on five(5) days’ prior written demand on the corporation, (ii)obtain from the transfer agent of the corporation, on written demand and on the tender of such transfer agent’s usual charges for such list, a list of the names and addresses of the shareholders who are entitled to vote for the election of directors, and their shareholdings, as of the most recent record date for which that list has been compiled or as of a date specified by the shareholder after the date of demand. Such list shall be made available to any such shareholder by the transfer agent on or before the later of five(5) days after the demand is received or five(5) days after the date specified in the demand as the date as of which the list is to be compiled. The record of shareholders shall also be open to inspection on the written demand of any shareholder or holder of a voting trust certificate, at any time during usual business hours, for a purpose reasonably related to the holder’s interests as a shareholder or as the holder of a voting trust certificate. Any inspection and copying under this Section7.1 may be made in person or by an agent or attorney of the shareholder or holder of a voting trust certificate making the demand. Section 7.2 Maintenance and Inspection of Bylaws. The corporation shall keep at its principal executive office or, if its principal executive office is not in the State of California, at its principal business office in California the original or a copy of these bylaws as amended to date, which by-laws shall be open to inspection by the shareholders at all reasonable times during office hours.If the principal executive office of the corporation is outside the State of California and the corporation has no principal business office in such state, then the secretary shall upon the written request of any shareholder, furnish to that shareholder, a copy of these bylaws as amended to date. Section 7.3 Maintenance and Inspection of Other Corporate Records. The accounting books and records and the minutes of proceedings of the shareholders, of the board of directors, and of any committee or committees of the board of directors shall be kept at such place or places as are designated by the board of directors or, in absence of such designation, at the principal executive office of the corporation.The minutes shall be kept in written form, and the accounting books and records shall be kept either in written form or in any other form capable of being converted into written form. The minutes and accounting books and records shall be open to inspection upon the written demand of any shareholder or holder of a voting trust certificate, at any reasonable time during usual business hours, for a purpose reasonably related to the holder’s interests as a shareholder or as the holder of a voting trust certificate.The inspection may be made in person or by an agent or attorney and shall include the right to copy and make extracts.Such rights of inspection shall extend to the records of each subsidiary corporation of the corporation. 18 Section 7.4 Inspection By Directors. Every director shall have the absolute right at any reasonable time to inspect all books, records, and documents of every kind as well as the physical properties of the corporation and each of its subsidiary corporations.Such inspection by a director may be made in person or by an agent or attorney.The right of inspection includes the right to copy and make extracts of documents. Section 7.5 Annual Report to Shareholders; Waiver. The board of directors shall cause an annual report to be sent to the shareholders not later than one hundred twenty (120) days after the close of the fiscal year adopted by the corporation. Such report shall be sent at least fifteen (15) days (or, if sent by third-class mail, thirty-five (35) days) before the annual meeting of shareholders to be held during the next fiscal year and in the manner specified in Section2.5 of these by-laws for giving notice to shareholders of the corporation. The annual report shall contain (i)a balance sheet as of the end of the fiscal year, (ii)an income statement, (iii)a statement of changes in financial position for the fiscal year, and (iv)any report of independent accountants or, if there is no such report, the certificate of an authorized officer of the corporation that the statements were prepared without audit from the books and records of the corporation. The foregoing requirement of an annual report shall be waived so long as the shares of the corporation are held by fewer than one hundred (100) holders of record. Section 7.6 Financial Statements. If no annual report for the fiscal year has been sent to shareholders, then the corporation shall, upon the written request of any shareholder made more than one hundred twenty(120) days after the close of such fiscal year, deliver or mail to the person making the request, within thirty(30) days thereafter, a copy of a balance sheet as of the end of such fiscal year and an income statement and statement of changes in financial position for such fiscal year. If a shareholder or shareholders holding at least five percent(5%) of the outstanding shares of any class of stock of the corporation makes a written request to the corporation for an income statement of the corporation for the three-month, six-month or nine-month period of the then current fiscal year ended more than thirty(30) days before the date of the request, and for a balance sheet of the corporation as of the end of that period, then the chief financial officer shall cause that statement to be prepared, if not already prepared, and shall deliver personally or mail that statement or statements to the person making the request within thirty(30) days after the receipt of the request.If the corporation has not sent to the shareholders its annual report for the last fiscal year, the statements referred to in the first paragraph of this Section7.6 shall likewise be delivered or mailed to the shareholder or shareholders within thirty (30) days after the request. 19 The quarterly income statements and balance sheets referred to in this section shall be accompanied by the report, if any, of any independent accountants engaged by the corporation or by the certificate of an authorized officer of the corporation that the financial statements were prepared without audit from the books and records of the corporation. Section 7.7 Representation of Shares of Other Corporations. The chairman of the board, the president, any vice president, the chief financial officer, the secretary or assistant secretary of this corporation, or any other person authorized by the board of directors or the president or a vice president, is authorized to vote, represent, and exercise on behalf of this corporation all rights incident to any and all shares of any other corporation or corporations standing in the name of this corporation. The authority herein granted may be exercised either by such person directly or by any other person authorized to do so by proxy or power of attorney duly executed by such person having the authority. ARTICLE VIII GENERAL MATTERS Section 8.1 Record Date for Purposes Other Than Notice and Voting. For purposes of determining the shareholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the shareholders entitled to exercise any rights in respect of any other lawful action (other than action by shareholders by written consent without a meeting), the board of directors may fix, in advance, a record date, which shall not be more than sixty(60) days before any such action.In that case, only shareholders of record at the close of business on the date so fixed are entitled to receive the dividend, distribution or allotment of rights, or to exercise such rights, as the case may be, notwithstanding any transfer of any shares on the books of the corporation after the record date so fixed, except as otherwise provided in the Code. If the board of directors does not so fix a record date, then the record date for determining shareholders for any such purpose shall be at the close of business on the day on which the board adopts the applicable resolution or the sixtieth(60th) day before the date of that action, whichever is later. Section 8.2 Checks; Drafts; Evidences of Indebtedness. From time to time, the board of directors shall determine by resolution which person or persons may sign or endorse all checks, drafts, other orders for payment of money, notes or other evidences of indebtedness that are issued in the name of or payable to the corporation, and only the persons so authorized shall sign or endorse those instruments. Section 8.3 Corporate Contracts and Instruments: How Executed. The board of directors, except as otherwise provided in these by-laws, may authorize any officer or officers, or agent or agents, to enter into any contract or execute any instrument in the name of and on behalf of the corporation; such authority may be general or confined to specific instances.Unless so authorized or ratified by the board of directors or within the agency power of an officer, no officer, agent or employee shall have any power or authority to bind the corporation by any contract or engagement or to pledge its credit or to render it liable for any purpose or for any amount. 20 Section 8.4 Certificates for Shares. A certificate or certificates for shares of the corporation shall be issued to each shareholder when any of such shares are fully paid.The board of directors may authorize the issuance of certificates for shares partly paid provided that these certificates shall state the total amount of the consideration to be paid for them and the amount actually paid.All certificates shall be signed in the name of the corporation by the chairman of the board or the vice chairman of the board or the president or a vice president and by the chief financial officer or an assistant treasurer or the secretary or an assistant secretary, certifying the number of shares and the class or series of shares owned by the shareholder.Any or all of the signatures on the certificate may be facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed on a certificate ceases to be that officer, transfer agent or registrar before that certificate is issued, it may be issued by the corporation with the same effect as if that person were an officer, transfer agent or registrar at the date of issue. Section 8.5 Lost Certificates. Except as provided in this Section8.5, no new certificates for shares shall be issued to replace a previously issued certificate unless the latter is surrendered to the corporation and cancelled at the same time.The board of directors may, in case any share certificate or certificate for any other security is lost, stolen or destroyed, authorize the issuance of replacement certificates on such terms and conditions as the board may require; the board may require indemnification of the corporation secured by a bond or other adequate security sufficient to protect the corporation against any claim that may be made against it, including any expense or liability, on account of the alleged loss, theft or destruction of the certificate or the issuance of the replacement certificate. Section 8.6 Construction; Definitions. Unless the context requires otherwise, the general provisions, rules of construction, and definitions in the Code shall govern the construction of these by-laws.Without limiting the generality of this provision, the singular number includes the plural, the plural number includes the singular, and the term “person” includes both a corporation and a natural person. 21 ARTICLE IX AMENDMENTS Section 9.1 Amendment By Shareholders. New by-laws may be adopted or these by-laws may be amended or repealed by the vote or written consent of holders of a majority of the outstanding shares entitled to vote; provided, however, that if the articles of incorporation of the corporation set forth the number of authorized directors of the corporation, then the authorized number of directors may be changed only by an amendment of the articles of incorporation. Section 9.2 Amendment By Directors. Subject to the rights of the shareholders as provided in Section9.1 of these by-laws, by-laws, other than a by-law or an amendment of a by-law changing the authorized number of directors (except to fix the authorized number of directors pursuant to a by-law providing for a variable number of directors), may be adopted, amended or repealed by the board of directors. 22
